Title: VI. Address of Blue Eyes, [15 March 1802]
From: Blue Eyes
To: Dearborn, Henry

Brother,
              [15 Mch. 1802]
              I thank the Lord that the day has arrived when we can settle all our business, and I thank you for the friendly manner in which it has been conducted thus far—
              Brother,
              I wish to communicate to you that our whole Nation great and small were much pleased that we were willing to come forward to our father the President, and to consult measures for the greater security and comfort of the Nation. Your red children particularly wished us to attend the man of our Nation deputed by the four Angels to transact our business, to lighten his burthens, and to witness the manner in which the business was executed. Your red children have perfect confidence in Handsome Lake, are willing to bend an ear to his instructions, and yield obedience to his precepts. To him they have entrusted all their concerns, to be governed by his direction, wisdom and integrity—
            